PER CURIAM.
Buford H. McDowell appeals the summary denial of his motion to correct sentence. His motion alleges that he did not receive jail time credit which he was entitled to receive. We reverse because the trial court’s order lacks attachments supporting the denial.
The trial court directed the state attorney to respond to McDowell’s motion. In its response, the state argued that McDowell was credited with the correct number of days in jail; however, the state faded to provide attachments to support its position. The trial court concluded that McDowell received the proper jail credit, but the trial court also failed to attach to its order documentation supporting its conclusion.
We are compelled to reverse the order denying McDowell’s motion because the order lacks attachments. If the trial court again concludes that summary denial is proper, it must attach to its order those portions of the case file and record which demonstrate that McDowell is not entitled to relief. Otherwise, the court must conduct an evidentia-ry hearing to determine the merits of his case. See Surratt v. State, 659 So.2d 1373 (Fla. 2d DCA 1995).
Reversed.
DANABY, A.C.J., and PARKER and PATTERSON, JJ., concur.